NUMBER 13-18-00656-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                     IN RE EDNA CHAPA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Hinojosa 1

        Relator Edna Chapa filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to issue a ruling on relator’s petition to enforce a final

decree of divorce. The Court requested that the real party in interest, David Chapa, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus. See TEX. R. APP. P. 52.2, 52.4, 52.8. Subsequently,

however, the respondent in this original proceeding recused himself and we abated this



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
matter, remanding it to the trial court for consideration by the successor judge. Id. R.

7.2(b); In re Blevins, 480 S.W.3d 542, 543–44 (Tex. 2013) (orig. proceeding); In re

Schmitz, 285 S.W.3d 451, 454 (Tex. 2009) (orig. proceeding). Relator has now filed a

status report with this Court informing us that the successor judge has held a final hearing

on the underlying case, set a prompt deadline for briefing on one legal issue only, and

“anticipates it will make a prompt ruling and enter a final judgment.”

       Given the foregoing, we reinstate this original proceeding. We deny the petition

for writ of mandamus without prejudice.

                                                        LETICIA HINOJOSA
                                                        Justice

Delivered and filed the
7th day of March, 2019.




                                             2